Exhibit 10.14
VAULT CASH AGREEMENT
          This Vault Cash Agreement (the “Agreement”) is made and entered into
effective as of April 18, 2008, by and between TRM Corporation, an Oregon
corporation (“TRM”), and Douglas Falcone (“Mr. Falcone”).
          WHEREAS, Mr. Falcone has heretofore provided vault cash for use by LJR
Consulting Corp. d/b/a Access to Money (“LJR”); and
          WHEREAS, TRM is acquiring the capital stock of LJR (the “LJR
Acquisition”) pursuant to a Stock Purchase Agreement, of even date herewith, by
and between TRM and Mr. Falcone (the “Stock Purchase Agreement”); and
          WHEREAS, at the time of closing of the LJR Acquisition there will be
(i) Stockholder Vault Cash (as such term is defined in the Stock Purchase
Agreement) until replaced by vault cash supplied by TRM and (ii) Circulated
Stockholder Vault Cash (as such term is defined in the Stock Purchase Agreement)
until paid into account (the “Account”) maintained by Mr. Falcone at Wachovia
Bank for that purpose as set forth on Exhibit A hereto.
          NOW, THEREFORE, in consideration of the agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, and upon the terms and subject to the conditions
hereinafter set forth, the parties hereto, intending to be legally bound hereby,
agree as follows:

  1.   Capitalized terms used in this Agreement without definition shall have
the respective meanings set forth in the Stock Purchase Agreement.     2.  
Section 5.12 of the Stock Purchase Agreement is hereby incorporated herein by
this reference as though fully set forth herein.     3.   To the extent that
Circulated Stockholder Vault Cash is not remitted directly to the Account but to
TRM, TRM shall remit, or cause to be remitted, such Circulated Stockholder Vault
Cash by wire transfer to the Account as and when received by TRM.     4.   If
all of the Stockholder Vault Cash and Circulated Stockholder Vault Cash,
existing at the Closing and verified by TRM in accordance with the provisions of
Section 5.12 of the Stock Purchase Agreement, is not repaid or replaced in
accordance with the terms of this Agreement within one year from the date hereof
(the “Payment Date”), TRM will repay the amounts of Stockholder Vault Cash and
Circulated Stockholder Vault Cash outstanding to Mr. Falcone in consideration of
an assignment by Mr. Falcone to TRM of his right, title and interest in the
outstanding Stockholder Vault Cash and Circulated Vault Cash.

 



--------------------------------------------------------------------------------



 



  5.   TRM shall pay Mr. Falcone a fee equal to the prime rate less .5% per
annum on the balance of the Stockholder Vault Cash and Circulated Stockholder
Vault Cash from time to time outstanding from the Closing through the date of
the remittance thereof to Mr. Falcone, payable quarterly.     6.   Upon payment
of the Stockholder Vault Cash and Circulated Stockholder Vault Cash pursuant to
this Agreement, the Account shall be assigned to TRM. Mr. Falcone shall provide
an accounting to TRM on a monthly basis, not later than 10 days after the end of
each month, for all amounts received in the Account as provided herein.     7.  
TRM shall have the right at any time to pay to Mr. Falcone an amount equal to
the outstanding balance of the Stockholder Vault Cash and the Circulated
Stockholder Vault Cash. Upon such payment, Mr. Falcone shall assign to TRM all
of his right, title and interest in and to the Stockholder Vault Cash,
Circulated Stockholder Vault Cash and the Account.     8.   TRM hereby
authorizes Mr. Falcone to file a UCC-1 Financing Statement in the applicable
filing office to provide notice of record that Mr. Falcone continues to own the
Stockholder Vault Cash and the Circulated Vault Cash.     9.   Upon Mr. Falcone
having received all amounts due to him under this Agreement, this Agreement
shall terminate and Mr. Falcone shall deliver to TRM such termination statements
as TRM shall reasonably request with respect to the UCC-1 Financing Statements,
if any, filed pursuant to paragraph 9 of this Agreement.     10.   If any
provision in this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.     11.   This Agreement will be
governed by and construed under the laws of the State of New Jersey without
regard to conflicts-of-laws principles that would require the application of any
other law.     12.   This Agreement shall not be assigned or transferred by
Mr. Falcone without the express prior written consent of TRM. Subject to the
preceding sentence, this Agreement will be binding in all respects upon TRM and
inure to the benefit of Mr. Falcone and its successors and assigns.

[SIGNATURE APPEARS ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Vault Cash
Agreement as of the day and year first above written.

         
 
  /s/ Douglas Falcone
 
Douglas Falcone    
 
       
 
  TRM CORPORATION    
 
       
 
  /s/ Richard Stern    
 
       
 
  By:     Richard Stern    
 
  Its:     President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



Exhibit List (1)
Exhibit A – Vault Cash Accounts
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted exhibit to the Securities and Exchange
Commission upon request.

 